 


115 HRES 555 RH: Of inquiry requesting the President and directing the Secretary of the Interior to transmit, respectively, certain documents and other information to the House of Representatives relating to the executive order on the review of designations under the Antiquities Act.
U.S. House of Representatives
2017-10-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV 
House Calendar No. 93 
115th CONGRESS 
1st Session 
H. RES. 555 
[Report No. 115–364] 
IN THE HOUSE OF REPRESENTATIVES 
 
October 4, 2017 
Mr. Grijalva (for himself, Ms. Moore, Ms. Judy Chu of California, Ms. Kaptur, Mr. Carbajal, Mrs. Napolitano, Mr. Lowenthal, Ms. Bordallo, Mr. Garamendi, Ms. Jayapal, Mr. Schiff, Mr. Blumenauer, Mr. Huffman, Mr. Polis, Ms. Tsongas, Mr. Soto, Mr. McEachin, Mr. Gomez, Mr. Brown of Maryland, Mr. Sablan, Mrs. Torres, Ms. Hanabusa, Ms. Barragán, Mr. Clay, Mr. Gallego, and Mr. Beyer) submitted the following resolution; which was referred to the Committee on Natural Resources 
 

October 23, 2017
Additional sponsors: Ms. Schakowsky, Ms. Sewell of Alabama, Mr. Panetta, Ms. Titus, Mr. Kihuen, Mrs. Demings, Ms. Rosen, Ms. Lee, Mr. McNerney, Mr. O'Rourke, Mr. Khanna, and Mr. Nadler 

 
October 23, 2017 
Reported adversely with an amendment, referred to the House Calendar and ordered to be printed 
Strike out all after the resolving clause and insert the part printed in italic 
 
RESOLUTION 
Of inquiry requesting the President and directing the Secretary of the Interior to transmit, respectively, certain documents and other information to the House of Representatives relating to the executive order on the review of designations under the Antiquities Act. 
 
 
That the President is requested, and the Secretary of the Interior is directed, to transmit, to the extent that such documents are in the possession of the President or the Secretary, (in a manner appropriate to classified information, if the President determines appropriate) to the House of Representatives, not later than 14 days after the date of the adoption of this resolution, copies of every document, map, survey, report, record, memorandum, call log, correspondence (electronic and otherwise), and other communication or any portion of any such communication, that refers or relates to the executive order on the review of designations under the Antiquities Act (E.O. 13792, April, 26, 2017), including the following: (1)All documents and communications relating to the Secretary of the Interior’s review of all Presidential designations or expansions of designations under the Antiquities Act made since January 1, 1996, as described in the executive order. 
(2)All documents and communications relating to the Secretary of the Interior’s review of all Presidential designations where the Secretary determined that the designation or expansion was made without adequate public outreach and coordination with relevant stakeholders, as described in the executive order.  (3)All documents and communications relating to the interim and final reports to the President, including any recommendations for Presidential actions, legislative proposals, or other actions recommended by the Secretary of the Interior to carry out the policy set forth in section 1 of the executive order. 
(4)Any meeting or communication that occurred between Secretary Ryan Zinke and President Trump, or their representatives, relating to the recommendations or reports required by the executive order.    That the President is requested, and the Secretary of the Interior is directed, to transmit, to the extent that such documents are in the possession of the President or the Secretary, (in a manner appropriate to classified information, if the President determines appropriate) to the House of Representatives, not later than 14 days after the date of the adoption of this resolution, copies of every document, map, survey, report, record, memorandum, call log, correspondence (electronic and otherwise), and other communication or any portion of any such communication, that refers or relates to the executive order on the review of designations under the Antiquities Act (Executive Order 13792, April, 26, 2017), including the following: 
(1)All documents and communications relating to the Secretary of the Interior’s review of all Presidential designations or expansions of designations under the Antiquities Act made since January 1, 1996, as described in the executive order.  (2)All documents and communications relating to the Secretary of the Interior’s review of all Presidential designations where the Secretary determined that the designation or expansion was made without adequate public outreach and coordination with relevant stakeholders, as described in the executive order. 
(3)All documents and communications relating to the interim and final reports to the President, including any recommendations for Presidential actions, legislative proposals, or other actions recommended by the Secretary of the Interior to carry out the policy set forth in section 1 of the executive order.  (4)Any meeting or communication that occurred between Secretary Ryan Zinke and President Trump, or their representatives, relating to the recommendations or reports required by the executive order. 
(5)Any meeting or communication that occurred between Secretary Ryan Zinke, or his representatives, and energy and mining companies, or their representatives, relating to the recommendations or reports required by the executive order.  (6)Any meeting or communication that occurred between Secretary Ryan Zinke, or his representatives, and LGBTQ and minority communities, or their representatives, relating to the recommendations or reports required by the executive order. 
(7)Any documents and communications relating to travel costs of Secretary Zinke and his staff for the purposes of the review under the executive order.  (8)Any meeting or communication that occurred between Secretary Ryan Zinke, or his representatives, and Native American tribes, or their representatives, relating to the recommendations or reports required by the executive order. 
(9)Any document including applicable ethics waivers for Department of the Interior employees working on the review, as described in the executive order, whether granted or denied.  (10)Any documents that, on their face, contain economic analyses of national monument designations, as described in the executive order. 
 
 
October 23, 2017 
Reported adversely with an amendment, referred to the House Calendar and ordered to be printed 
